UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2008



M. EUGENE GIBBS,

                                            Plaintiff - Appellant,


          versus


UNITED STATES OF AMERICA; DEPARTMENT OF
DEFENSE, (DCMAO); DEPARTMENT OF LABOR; GEORGE
MOORE; DOES 1-5; DUANE A. CAESAR,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     J. Frederick Motz, District Judge.
(CA-02-45-JFM)


Submitted:   February 2, 2004              Decided:   June 14, 2004


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


M. Eugene Gibbs, Appellant Pro Se.    Allen F. Loucks, Jennifer
Lilore Huesman, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          M. Eugene Gibbs appeals from the district court’s denial

of his motions for reconsideration and for injunctive relief.

Because we agree with the district court that Gibbs’ motions were

frivolous, we dismiss the appeal.   To the extent that Gibbs seeks

release from prison, he must pursue such relief in his criminal

case. We deny all of Gibbs’ pending motions, including his motions

for habeas corpus relief, to expedite, to amend his notice of

appeal, and for appointment of counsel.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED




                              - 2 -